Hatch, J.:
I concur with Mr. Justice Ingraham in his opinion in this case so far as it relates to the existence of the unincorporated association and its incapacity to take under the terms of the will. It still continued in existence and the corporation" defendant represented it only as trustee of its property; but the will in the present case did not make the gift to such trustee for it or to it as a corporation. In no view, therefore, can the corporation be treated as taking anything by the terms of the will. This view renders it unnecessary to express any opinion as to whether the gift under the terms of the will was present or future, as in either event the devise and bequest to the trustee for the unincorporated association is void.
The judgment, should, therefore, pass for the plaintiffs.
Judgment ordered for plaintiffs, with costs.